Title: From George Washington to Colonel James Wood, 30 September 1778
From: Washington, George
To: Wood, James


          
            Dr sir
            Head Qrs [Fredericksburg] Septr 30th 1778
          
          I received your favor of the 27th Instant and Memorandum by Genl Muhlenburg.
          I am sorry the recruiting business does not promise more success; but it is not to be wondered at, as there are such exorbitant bounties given for substitutes. I have never received any regular account of the 
            
            
            
            Act you mention and of which you have transmitted a copy. If the Legislature have determined on the bounty contained in the Transcript, they should have made provision for paying it.
          If you have a field officer with your Regiment, I shall have no objection to your going to Virginia, for the purposes you mention; but you will be so obliging as not to set out, till you receive a Letter from me to Govr Henry. I mean to inclose him a state of the Virginia Troops, as soon as I can obtain proper returns, that the State may adopt some speedy and vigorous measures for making their number more respectable. At present they are but a handful, compared to the Quota that they should furnish, and unless something is done this handful will dwindle to Nothing. You will be able to give the Governor satisfaction in many points, about which he may think proper to inquire.
          If there are no Superior claims, that is, of Ensigns in the Virginia line who are unprovided for & who still have merit, I shall not be against Mr Hite’s being introduced as you request; but if there are, there will be a necessity & propriety in giving them the preference. I am Dr sir Yr Most Obed.
          
          I do not prescribe a day for your return but I must request, that you will not be absent from Camp longer than you shall find it absolutely necessary. You know there are a Great many Officers who will wan<t> and press for furloughs and the Indulgence must be made as equal & as extensive as circumstances will permit.
          
        